

116 HRES 284 IH: Opposing fake news and alternative facts.
U.S. House of Representatives
2019-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 284IN THE HOUSE OF REPRESENTATIVESApril 2, 2019Mr. Espaillat submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONOpposing fake news and alternative facts.
	
 Whereas the First Amendment to the Constitution states that Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof; or abridging the freedom of speech, or of the press; or the right of the people peaceably to assemble, and to petition the Government for a redress of grievances;
 Whereas the free press clause of the First Amendment unequivocally protects both individuals’ and organizations’ right to express an opinion and share information, and applies to a wide variety of media;
 Whereas the United States has historically and proudly enjoyed and championed freedom of the press; Whereas the United States is a democracy, not an autocracy;
 Whereas the most common fake news the American people are receiving has come from the President himself, his official spokespersons, and his allies in the media;
 Whereas President Donald Trump and his supporters are comfortable misrepresenting facts, events, and policies related to almost every issue in our country;
 Whereas President Trump consistently misleads the public on matters of immigration in order to evoke the idea that immigrants are evil and should be our enemies;
 Whereas, in January 2019, on a trip to McAllen, Texas, President Trump said, there has never (been) so many apprehensions ever in our history, in contradiction of statistics proving this claim to be false; Whereas President Trump falsely claimed the border city of El Paso, Texas, used to have extremely high rates of violent crime until they built a fence, and then it became one of the safest cities in the country;
 Whereas President Trump has falsified statistics regarding the drug trafficking channels to influence public support for his wall;
 Whereas President Trump and his allies have baselessly implied that Democrats are responsible for organizing caravans of women and children migrants in Central America;
 Whereas, throughout the 2016 Presidential campaign and thereafter, President Trump said that Mexico will pay for the wall, yet, on March 26, 2019, following a constitutionally dubious National Emergencies Act declaration, the Administration attempted to reprogram taxpayers’ money appropriated by their Representatives in Congress for projects in the Department of Defense to instead pay for a wall along the Southern border;
 Whereas President Trump has distorted information in the realm of foreign affairs and international trade as a means to demean our allies, gain leverage in negotiations, and disparage foreign policy decisions of past administrations;
 Whereas President Trump has continuously manipulated the American people into believing that asylum seekers will not follow the guidelines set by the Universal Declaration of Human Rights, as well as the United Nations Protocol Relating to the Status of Refugees;
 Whereas, throughout his tenure, President Trump has claimed without evidence that the United States is more respected internationally due to his leadership, but numerous polls indicate that our reputation abroad has suffered dramatically since the President was elected;
 Whereas, on numerous occasions, President Trump has cited inaccurate numbers related to trade deficits, trade relations, and the complexion of trade agreements;
 Whereas Vice President Mike Pence claimed that, along the southern border of the U.S., the Government apprehends seven individuals a day who are either known or suspected terrorists, a statement which has been completely denied by the intelligence community and border security agencies;
 Whereas President Trump has demonstrated an inability to tell the truth about his personal misconduct and finances;
 Whereas, in 2019, when asked by a member of the press, President Trump denied that he knew about the hush money payments to Stormy Daniels, but evidence later showed that he was contemporaneously aware;
 Whereas, on November 25, 2018, President Trump and members of his administration expressly denied that there was an administration policy of separating refugee families at the Southern border, even though discussions around applying the policy had been ongoing for months in the White House;
 Whereas in the wake of Hurricane Maria, which struck Puerto Rico with tremendous force, President Trump misprized the number of casualties caused by the storm and when the true scope of the loss was no longer disputable, he blamed other factors unrelated to the Government’s response;
 Whereas in relation to countless topics and individuals—from David Duke to attempting to purchase the Buffalo Bills—the President is on record having shown awareness for a subject he later patently denies being familiar with;
 Whereas, in March 2019, President Trump claimed, Just this week, more than 100 Democrats in Congress signed up for a socialist takeover of American health care. Their radical Government-run plan, if you call it that, would lead to colossal tax increases—increases like you’ve never seen before—and take away private coverage from over 180 million Americans.;
 Whereas, in February 2019, President Trump said, Democrats are calling for massive tax hikes and the complete elimination of private health care. Many of us have private health care. That means you can stand in line for five days as you wait for a doctor that is not nearly as talented as your doctor.;
 Whereas, since announcing his candidacy, Donald Trump has promised to protect coverage for preexisting conditions, but every legislative, political, and judicial position taken by his party has moved to weaken coverage for patients with preexisting conditions;
 Whereas, in 2018, President Trump deceptively stated that nobody in his campaign ever talked to any Russians during the campaign;
 Whereas, in July of 2016, President Trump claimed to have nothing to do with Russia. I don’t have any jobs in Russia. I’m all over the world but we’re not involved in Russia., which turned out to be false, as he was pursuing a Trump Tower in Moscow project at the time; and
 Whereas President Trump falsely claimed that President Obama had illegally wiretapped Trump Tower when there was no evidence of such conduct: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)it is the duty of Congress to uphold the Constitution and all of the fundamental rights, including the freedom of the press;
 (2)President Trump must immediately acknowledge his support of the First Amendment and express his support for United States democracy;
 (3)the United States should continue being a democracy, not an autocracy; (4)White House spokespersons should not issue fake news; and
 (5)White House spokespersons who offer alternative or inaccurate facts should retract their statements immediately.
			